Title: Is it actually illegal to sled down an escalator? Or is he being pursued for "$led gang" activity?
Question:
Answer #1: While I doubt it's specifically illegal, there are a number of misdemeanour charges that could probably be brought like disorderly conduct (noise), trespass (the security guard telling him not to do it is basically a warning of revocation of his right to be there), reckless conduct, etc. This would depend on jurisdiction.

Realistically what would happen is the police would drive the kid home, phone the parents at work, and basically try to scare the kid and embarrass his parent as much as possible so that they'll have motivation to deal with it.